Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 1 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 2 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 3 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 4 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 5 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 6 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 7 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 8 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 9 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 10 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 11 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 12 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 13 of 14




                                              Exhibit 2
Case 5:19-cv-00203-C Document 1-2 Filed 03/01/19 Page 14 of 14




                                              Exhibit 2
